DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2021 has been entered.
 
Response to Amendment
The amendment filed 13 January 2021 has been entered.
Claims 6-9 remain pending in the application, wherein claim 6 has been amended.  The examiner acknowledges that no new matter has been introduced by these amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Driver (US Pat. No. 4,311,406, previously cited) in view of Okunaka (WO 2014/136876, previously cited, using US PGPub. No. 2016/0009054 as an equivalent English translation) and in view of Savale et al. (US PGPub. No. 2006/0236972, previously cited).
Claim 6: Driver teaches a lightweight, fiber-reinforced piston pin (Col. 1, lines 5-7) where the reduction of weight of the composite structure increases engine efficiency (Col. 1, lines 20-28).  The piston pin is formed from a fiber-reinforced core member which is preferably a tubular core member (i.e. has a pipe shape) (Col. 2, lines 41-48).  Driver teaches that the fibers of the core of the piston ring should be oriented at 0-25° with respect to the longitudinal axis of the pin (i.e. may be aligned in parallel to the longitudinal direction of the pipe) and may be cross-plied (Col. 1, lines 54-65).  The fibers are embedded in a resin matrix, which may include an epoxy (Col. 3, lines 6-12) and cured in a mold (Col. 4, lines 43-45).  However, Driver does not teach the claimed inside and outside layers for the composite.
In a related field of endeavor, Okunaka teaches a carbon-fiber-reinforced thermoplastic-resin composite material and a molded body which are excellent in balance between stiffness and strength (paragraph 0001).  Okunaka teaches that the composite material includes a layer I containing a carbon fiber A aligned in one direction and a thermoplastic resin and a layer II containing a carbon fiber B aligned in one direction and a thermoplastic resin, and in which the carbon fiber A has a higher elastic modulus than the carbon fiber B (paragraph 0010).  Layer I is shown in Fig. 1, copied below, as drawing elements 2A and 2B, and layer II is shown as drawing element 3 and may be two or more layers sandwiched between layers I (paragraph 0039).  As shown in Fig. 1, layer I is considered to be a composite outside layer and is connected to layer II (i.e. the composite inside layer) along an outside surface of layer II.  As such, this is considered to teach where reinforcing carbon fiber (“A”) of the composite outside layer (layer I; 2A) has an elastic modulus (i.e. an elasticity) higher than that of the reinforcing carbon fiber (“B”) of the composite inside layer (layer II; 3) (paragraph 0010).  Okunaka teaches that it is preferable for layer (I) to account for up to about 1/3 of the thickness of the composite (paragraph 0076) (i.e. a ratio of 1:2, wherein layer (I) is considered the outside layer, so the ratio between a thickness of the inside layer and a thickness of prima facie case of obviousness exists.  See MPEP § 2144.05.  Okunaka additionally teaches that the carbon-fiber-reinforced thermoplastic-resin composite material may have a shape such as a cylinder, etc. (i.e. a pipe shape) (paragraph 0079) and the surface of layer I (i.e. the composite outside layer) may have an additional layer for added protection or other purpose (paragraphs 0084-0085).

    PNG
    media_image1.png
    568
    432
    media_image1.png
    Greyscale

	As both Driver and Okunaka teach a fiber-reinforced composite that may be a pipe shape and where the fibers are embedded in a resin, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fiber-reinforced composite piston pin of Driver to include the multiple layers of different fibers as taught by Okunaka because it provides a balance between stiffness and strength, and one would have had a reasonable expectation of success.  However, even though Okunaka teaches that the outer surface 
	In related field of endeavor, Savale teaches application of diamond-like coatings to reduce the coefficient of friction for various automotive components including various valve and piston components (paragraph 0004) and that reductions in friction (i.e. lower friction coefficient) may increase efficiency of the motor (paragraph 0003).  The surface of the part to be coated is polished until a flat surface morphology is obtained (paragraph 0012), and preferably until a surface roughness Ra of less than 0.15 µm (paragraph 0013-0014), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action no demonstration of a criticality to the claimed ranges has been presented.  Savale teaches that the polishing treatment to flatten the surface prior to coating makes more of the working surface become available so that the effect of diamond-like coatings (“DLC”) is more pronounced (paragraph 0018).  The DLC coating may include (a-Si:O)-DLC (paragraph 0024) and can result in a coefficient of friction of less than 0.20 (paragraph 0031) or less than 0.10 (paragraphs 0050 and 0055), and both of these coefficients of friction overlap the claimed range.  See MPEP § 2144.05.  Although these coefficients of friction are not stated to be wet or dry, it would have been obvious to one of ordinary skill in the art that the presence of oil would generally further reduce the coefficient of friction (based on basic physics principles).
	As both Driver and Savale teach automotive components, including parts of a piston assembly, they are analogous.  Driver teaches that a fiber-reinforced composite piston pin, and Okunaka teaches a fiber-reinforced composite that improves balance between stiffness and strength and that may be further coated to provide additional functionality.  Savale teaches a diamond-like coating that provides the function of reducing the coefficient of friction for automotive components 
Claim 9: Driver teaches that the fibers should be substantially at an angle of 0-25° with respect to the longitudinal axis of the pin (i.e. may be aligned in parallel with a longitudinal direction of a pipe) (Col. 1, lines 54-65).  Okunaka teaches that the carbon fibers A of layer I (also “2A”) (i.e. the reinforcing fibers of the composite outside layer as outlined above regarding claim 1) are aligned in one direction (i.e. substantially parallel to each other) (paragraph 0042).  It would have been obvious to one of ordinary skill in the art before the effective filing date based on these combined teachings to orient the fibers A of layer I in one direction as taught by Okunaka and to have that one direction be aligned in parallel with a longitudinal direction of the pipe shape as taught by Driver, and one would have had a reasonable expectation of success.  Further, Okunaka teaches where it is preferable that the fiber directions of the carbon fibers of the adjacent layers are substantially orthogonal so as to be at approximately 90° (paragraph 0082).  That is, the teaching of fibers of adjacent layers being orthogonal is considered to teach where a first layer of the composite inside layer includes reinforcing fibers arranged circumferentially around a pipe as this direction is orthogonal to fibers aligned parallel with the longitudinal direction of a pipe, and being adjacent layers is considered to teach where the first layer of the composite inside layer is connected to the composite outside layer along an inner side surface of the composite outside layer.  Okunaka further teaches where the orthogonal fibers are repeated in adjacent layers of the multiple layers of  layer II, such that the directions of the fibers of 31A are orthogonal to the directions of the fibers of 31B (paragraph 0082).  Since the layers are in the order (from the outermost and going downward) of 2A .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Driver (US Pat. No. 4,311,406, previously cited) in view of Okunaka (WO 2014/136876, previously cited, using US PGPub. No. 2016/0009054 as an equivalent English translation) and in view of Savale et al. (US PGPub. No. 2006/0236972, previously cited) as applied to claim 6 above, and further in view of Cha (KR 2014-0038084, previously cited, translation provided in parent application 15/364,088).
Claim 7: The teachings of Driver, Okunaka, and Savale regarding claim 6 are outlined above.  As outlined above regarding claim 6, Driver teaches that a piston pin may be made of a fiber-reinforced composite with a resin matrix, Okunaka teaches where a fiber-reinforced resin composite may be layered and where the reinforcing fibers of the composite outside layer have an elasticity higher than that of the reinforcing fiber of the composite inside layer, and Savale teaches where engine components are polished to a low surface roughness to improve the effect of a diamond-like coating in reducing a friction coefficient.  However, Driver, Okunaka, and Savale do not teach where the coating layer includes the claimed bonding layer, support layer, and functional layer.

As both Savale and Cha teach a diamond-like coating to improve a low friction property for engine components, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Driver, Okunaka, and Savale such that, in addition to the outermost diamond-like coating disclosed by Savale, bonding and functional layers are included in the order of layering taught by Cha, because the bonding layer improves adhesion and the functional layer improves impact resistance, and one would have had a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Driver (US Pat. No. 4,311,406, previously cited) in view of Okunaka (WO 2014/136876, previously cited, using US PGPub. No. 2016/0009054 as an equivalent English translation) and in view of Savale et al. (US PGPub. No. 2006/0236972, previously cited) as applied to claim 6 above, and further in view of Gardner et al. (US Pat. No. 5,260,121, previously cited).
Claim 8: The teachings of Driver, Okunaka, and Savale regarding claim 6 are outlined above.  As outlined above regarding claim 6, Driver teaches that a piston pin may be made of a fiber-reinforced composite with a resin matrix, Okunaka teaches where a fiber-reinforced resin composite may be layered and where the reinforcing fibers of the composite outside layer have an elasticity higher than that of the reinforcing fiber of the composite inside layer, and Savale teaches where engine components are polished to a low surface roughness to improve the effect of a diamond-like coating in reducing a friction coefficient.  However, Driver, Okunaka, and Savale do not teach where the resin is an epoxy mixture and cyanate ester.
	In a related field of endeavor, Gardner teaches a matrix resin formulation that exhibits excellent balance of toughness and hot/wet properties, which makes it especially suitable for use in the production of tough, high-performance, fiber reinforced composites (Col. 2, lines 53-68).  The matrix resin formulation comprises a polymerizable cyanate ester, a polymerizable epoxy resin, and a thermoplastic (i.e. an epoxy mixture) and can be used for high temperature applications and in the construction of various different components (Col. 8, lines 5-27).  
	As Driver, Okunaka, and Gardner all teach fiber-reinforced resin composites, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the teachings of Driver, Okunaka, and Savale by including the matrix resin formulation that includes a cyanate ester and an epoxy/thermoplastic mixture as taught by Gardner because such formulation provides an excellent balance of toughness and hot/wet properties and can be used for production of tough, high-performance, fiber-reinforced composites that are usable at high temperature, and one would have had a reasonable expectation of success.  The use of the matrix resin formulation taught by Gardner for all of the fiber-reinforced layers of Okunaka would also have been obvious to one of ordinary skill in the art because Okunaka teaches where it is preferable to use the same compound for the resin of both layer I and layer II (paragraph 0069).
Response to Arguments
Applicant's arguments filed 13 January 2021 have been fully considered but they are not persuasive.  The argument is based on the premise that none of the references, alone or in combination, teach the claimed friction coefficient as amended in claim 6 (see p. 4-8 of remarks).  However, as outlined above, Savale teaches a friction coefficient that overlaps the claimed range (see MPEP § 2144.05).  Furthermore, the teachings of Cha also render as obvious to one of ordinary skill in the art for an overlapping range of friction coefficient to be desirable because Cha teaches a coefficient of friction of 0.113 for Comparative Example 1 and 0.048 for Example 1 for a condition of GF4 oil (paragraphs 0053 and 0055) and states that the coefficient of friction by the coating process was measured to be lower than that by conventional carburization treatment and “thereby confirming that the low friction property is improved” (paragraph 0058), which renders as obvious to one of ordinary skill in the art, based on the teachings of Cha, to desire a coefficient of friction that is lower than Comparative Example 1 (i.e. a coefficient of friction less than 0.113), which overlaps the claimed range (see MPEP § 2144.05).  It is noted that applicant has not demonstrated a criticality of the claimed friction coefficient due to the non-overlapping friction coefficient of Examples 1 and 2 and the overlapping friction coefficient of Comparative Example 3 in Table 2 of the instant specification as well as the overlapping friction coefficient for the sample with thickness ratio 3:7 in Table 1 of the instant specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784